Citation Nr: 1113548	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-06 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1975 to May 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Cheyenne RO.

On his VA Form 9, the Veteran requested a hearing at the local RO before the Board.  He later clarified that he desired a videoconference hearing.  The hearing was scheduled for September 21, 2010, at the Cheyenne RO.  However, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  See 38 C.F.R. § 20.702(d). 


FINDINGS OF FACT

1.  The greater weight of the competent and probative evidence is against a finding that the Veteran has a current diagnosis of PTSD.

2.  There is no documented evidence that the Veteran was involved in combat, nor is there independent evidence corroborating the occurrence of any specific in-service stressor which could serve as the basis for a diagnosis of PTSD.  Further, no VA physician has assessed PTSD based on claimed stressors consistent with the time, place, and circumstances of his service and related to fear of enemy attack.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010); 75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In February 2007, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter requested specific information regarding his claimed stressors, and enclosed a PTSD Questionnaire.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the February 2007 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the June 2007 rating decision, February 2008 SOC, and January 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), service personnel records, and treatment records from the Coatesville and Albuquerque VA Medical Centers (VAMCs).  

In addition, the Board finds that a VA examination or opinion is not necessary to fulfill VA's duty to assist in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the existence of a current diagnosis of PTSD that complies with VA regulations is tentative, at best, as discussed below.  Moreover, there is no showing of a mental disorder either during service or for nearly 30 years following separation from active service.  Moreover, there are no competent medical opinions suggesting a relationship between his current mental disorder and active service, and no other medical evidence of record suggests a causal relationship between the current mental disorder and active service.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in supporting a claim for service connection for PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and various VA manual provisions, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Where there is no combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental health professional based upon a post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran in this case contends he has a current diagnosis of PTSD that is related to active service.  Specifically, he avers that in the spring of 1976, he was driving a truck at Ft. Campbell, Kentucky, when the truck in front of him turned over.  The driver of the truck was pinned inside, and the Veteran watched him burn to death, while other soldiers in the back of the truck were injured.  

The Board will first consider whether the Veteran has been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

The Veteran's STRs do not show any symptoms or diagnosis of PTSD or any other mental disorder.  His May 1975 enlistment and March 1978 separation examination reports are negative for any manifestation or history of mental disorders, both show normal psychiatric evaluations.  

Following the Veteran's separation from active service, he began having psychiatric problems in May 2003.  A Discharge Summary from Montgomery County Emergency Service indicates he was admitted to the hospital for over 2 weeks after he was found unclothed in a friend's carpentry workshop, following several months of paranoia.  His discharge diagnosis on Axis I of the DSM-IV diagnosis chart was psychotic disorder, NOS (not otherwise specified).  Notably, there was no diagnosis of PTSD.

Later that month, an initial comprehensive psychiatric evaluation was conducted at Abington Memorial Hospital.  The psychiatrist assessed psychotic disorder as well as rule out anxiety disorder and major depressive disorder, but not PTSD.  

The Veteran was awarded Social Security Disability benefits for a primary diagnosis of psychotic disorder in 2005.  The Disability Determination report states that the disability began in April 2003, and the supporting evaluations, which include a Mental Residual Functional Capacity Assessment, show a diagnosis of psychotic disorder.

In December 2006, the Veteran was psychiatrically hospitalized at the Coatesville VAMC.  A behavior assessment conducted that month by a VA physician noted Axis I diagnoses of bipolar disorder with psychosis and alcohol dependence in remission for 2 months.  

The first mention of PTSD was in February 2007.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim, even acknowledging that PTSD can be of delayed onset.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In a VAMC mental health treatment plan update, one of the problems/needs listed is PTSD symptoms of childhood and non-combat military trauma.  The Veteran reported nightmares and other unspecified PTSD symptoms.  

A May 2007 VAMC treatment note lists probable bipolar disorder versus schizoaffective disorder, alcohol dependence, history of carrying a diagnosis of bipolar disorder and paranoid schizophrenia, and "PTSD by self report" as diagnoses under Axis I of the DSM-IV diagnosis chart.  This diagnosis is repeated in other 2007 and 2008 VAMC treatment notes.

In March 2008, a VA clinical nurse specialist listed PTSD among the Veteran's diagnoses following a mental health follow-up visit.  The history section of the note mentions his claimed in-service stressor among others, such as childhood sexual abuse by an uncle and physical and emotional abuse from his father.  

The following month, a VA doctor assessed PTSD, although it does not appear he followed the criteria of the DSM-IV in making the diagnosis.  Again, nightmares were mentioned as the primary symptom needing to be addressed.  

In January 2009, the Veteran had a positive PTSD screening.  A February 2009 treatment note lists PTSD as a diagnosis "per remote data."  

Having reviewed the entire record, the Board finds that the weight of the competent evidence is against a finding that the Veteran has a diagnosis of PTSD in compliance with 38 C.F.R. § 4.125(a). 

The Board has first ruled out presumptive service connection, as there is no evidence of any psychosis, as defined in 38 C.F.R. § 3.384, either in service or within one year after separation from service. 

Next, the competent medical evidence weighs against a finding that the Veteran has a diagnosis of PTSD.  Although it appears that he has demonstrated symptoms of PTSD, there is no documentation of a diagnosis of PTSD made in compliance with the DSM-IV criteria.  In particular, the Board notes the May 2003 and December 2006 psychiatric evaluations in which the doctors assessed other mental disorders on Axis I of the diagnosis chart, but did not include PTSD.  Moreover, multiple VAMC treatment notes in 2007 and 2008 list PTSD as a diagnosis only by the self-report of the Veteran.  

Thus, the weight of the competent evidence is against a finding that the Veteran has a current PTSD diagnosis.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis may be negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a diagnosis of the claimed disability, that holding is inapplicable.  

In addition to the competent medical evidence regarding the existence of a diagnosis, the Board has considered the Veteran's statements regarding his symptoms, and finds that neither the medical evidence nor his statements establish continuity.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his nightmares, depression, and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, although the Veteran's nightmares and other symptoms are found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, and thus his statements to the effect that he has a diagnosis of PTSD do not constitute competent evidence.  In addition, his STRs show no evidence of symptoms of PTSD or any other mental disorders during his active military service.  Following service, there was no documentation of complaints or treatment for PTSD until 2007, nearly 30 years after separation from active service.  While he is clearly sincere in his beliefs, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for nearly 30 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, no formal diagnosis of PTSD has been made.  Therefore, continuity of PTSD has not here been established, either through the competent medical evidence or through the Veteran's statements.

In addition to the foregoing, even if a PTSD diagnosis were established by the evidence, the Board finds that there is a lack of credible supporting evidence that one or more claimed in-service stressors occurred to support a PTSD diagnosis.  

Here, the Veteran contends that he has PTSD due to observing a truck accident as described above.  There is no contention that he was engaged in combat, nor do his service records suggest that he was engaged in combat.  As a result, his statements as to any in-service stressor(s) cannot be accepted without further corroboration through independent evidence.  Doran, supra.  

The RO attempted to verify the Veteran's stressor by requesting information from CURR (U.S. Armed Services Center for Unit Records Research, now known as the U. S. Army and Joint Services Records Research Center, or JSRRC).  CURR responded that they were unable to locate any unit records submitted by the 102nd Quartermaster Company for the time period of the claimed stressor (March to June 1976).  Research was coordinated with the Combat Readiness Center (CRC).  However, they were unable to find documentation of an incident in which a truck overturned and caught fire, killing the driver and injuring other individuals.  They also researched the U.S. casualty reports available to their office and were unable to find documentation of any individual that was burned to death.  In order to conduct further research, CURR stated that the Veteran would need to provide additional information, such as the names and the unit to the company level of the individuals that were killed and injured in the truck accident.  

The RO obtained an excerpt from www.quartermaster.army.mil, which noted a truck accident, but it occurred in July 1976, not in the Springtime, as the Veteran averred.  

The Veteran did not respond to any requests for additional information regarding his claimed stressors, sent in February and April 2007 and in October 2008.  The duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  Thus, the Veteran's claimed stressor has not been corroborated by any independent evidence.  

The Board notes that, under the revised PTSD regulations outlined above, service connection may be granted if a VA physician has diagnosed PTSD and attributed it to specific types of stressors, even if the stressors have not been verified.  However, the new regulations do not apply in this case, as a formal diagnosis of PTSD in compliance with 38 C.F.R. § 4.125(a) has not been made.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).


ORDER

Service connection for posttraumatic stress disorder is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


